DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 12 have been amended. Claim 11 has been cancelled. No claims have been added. Claims 1-10 and 12-25 are pending.

Response to Arguments
Applicant's arguments filed on Dec 20, 2021 have been fully considered but they are not persuasive. 
The Applicant alleged that De Araujo (US 20080061826 A1) fails to teach or suggest " applying, for a time period, a second voltage to the channel based at least in part on a second logic value of the signal“ and “adapting current on the channel …. and wherein the transient period occurs before or concurrently with the time period” in claim 1. 

In response the Examiner respectfully disagrees because De Araujo’826 discloses:” Referring now to FIG. 5… Clock signal Clk, present data value signal, X[n] and previous data value X[n−1] are shown in relation to an output current waveform OUT. During the first data interval D1, the output current is at pre-emphasized level Ip+Is and during the second data interval D2 the output current is at pre-emphasized level −(Ip+Is)”, therefore De Araujo’826 teaches “applying, for a time period, a second voltage to the channel based at least in part on a second logic value of the signal”, here OUT value of second data interval D2 which driven from second data value corresponding with “applying a second voltage to the channel based at least 
Stojanovic et al (US20050134307A1) teaches: “FIG. 4… The transmitted data signal arrives at the input of the receiver 209 after propagation time, TP, and is sampled by the receiver 209 in response to edges of a sampling clock signal 210 (SCLK)…the sampling clock signal 210 has a quadrature phase relation to data valid windows (i.e., data eyes) in the incoming data signal such that each sample of the incoming signal is captured at the midpoint of a data eye” (par 0084), “FIG. 39…The primary output signal is sampled by the equalizing receiver 761 during a reception interval (i.e., data valid window) that corresponds to the transmit interval 781, the reception interval being shifted relative to the transmit interval according to the signal flight time between transmitter 201 and receiver 761” (par 0223), and “FIG. 53 illustrates a graph of a data eye 1000…As indicated by shaded region 1001, the dimension of the data eye has a statistical height and width uncertainty that reflect various signal distortions due to the present and historical state of the signaling line ... Assuming a Gaussian distribution of signal levels within the uncertainty region, data level thresholds, DLEV+ and DLEV− are adaptively driven to the respective means of the upper and lower uncertainty regions and, using the clock alignment techniques described above, the sampling clock transition may be aligned between the means of the right and left uncertainty regions” (par 0270). Therefore Stojanovic’307 teaches: “wherein the transient period occurs before or concurrently with the time period”. Here data uncertainty region before data eye corresponding with transient period, and incoming signal is captured at the midpoint of a data eye by sampling clock corresponding with “the transient period occurs before or concurrently with the time period” since data uncertainty region happened before data open eye and edges of a sampling clock signal 210 (SCLK) happen in the middle of data eye. 


The Applicant alleged that De Araujo (US 20080061826 A1) fails to teach or suggest " comparing the first logic value and the second logic value; and determining a value corresponding to the difference based at least in part on the comparing, wherein adapting the current is based at least in part on the value of the difference” in claim 4. 
In response the Examiner respectfully disagrees because De Araujo’826 discloses:” a logical exclusive-OR (XOR) gate XOR controls the slew rate of slew-rate control circuit SLC to provide a higher slew-rate from current source IL when present value X[n] is not equal to previous value X[n−1], so that upon a data change, the contribution of IL to the overall slew-rate is greater than that of the circuit of FIG. 2A, while maintaining a lower controlled slew-rate when the pre-emphasis is removed”, and “a logical exclusive OR gate XOR1 controls a set of transmission gates TG1 and TG2 that apply the outputs of latch L2 to the control inputs of full-bridge FB2… When present value X[n] and previous value X[n−1] do not match, all four transmission gates TG1-4 are enabled, providing a higher slew rate of current source I2 as applied to the Data Out terminals by full-bridge FB2. However, when present value X[n] and previous value X[n−1] match, only transmission gates TG1 and TG2 are enabled, reducing the slew rate of current source I2 as applied to the Data Out terminals”(par 0028). Therefore De Araujo’826 teaches: "comparing the first logic value and the second logic value; and determining a value corresponding to the difference based at least in part on the comparing, wherein adapting the current is based at least in part on the value of the difference” in claim 4. Here when present value X[n] and previous value X[n−1] match or not match corresponding with “comparing the first logic value and the second logic value”, while output of XOR shows 0 or 1 when they match or not match corresponding to “determining a value corresponding to the difference based at least in part on the comparing”. To be noticed, the difference of two value in 2’s complimentary is 0 or 1 which exactly match the case showing here and De Araujo’826 “disclose the application of a binary-valued input signal to an electrically-connected bus interface terminal” (par 0032).
De Araujo’826 further discloses: “wherein a rate of change of said current is varied dynamically in conformity with a difference between said present value and said at least one previous value” (claim 11). 
Therefore, the cited reference teaches the claimed limitations of claim 4 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claim 22 which recites similar features. 
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21-25 are rejected under 35 U.S.C. 102(a1) as being anticipated by De Araujo (US 20080061826 A1).


Regarding claim 21 (Original), De Araujo’826 discloses an apparatus (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), comprising: 
2a transmitter (see, fig.1 and fig. 3A, transmitter circuits 12A1 in Device A including full bridge switches (FB1 and FB2) and IC sources (I1 and I2) etc, par 0024 and 0027);  
3a channel coupled with the transmitter (see, Fig. 1, wired or differential bus 16 (channel), par 0009, 0024); and  
4a controller coupled with the transmitter and the channel (see, fig. 3B, latches, XOR1 and TG1-TG4, par 0027-008), the controller 5operable to cause the apparatus to:  Attorney Docket No. P229.01 (88231.1384)Micron Ref. No. 2018-0332.00/US 51 
6apply a first voltage to the channel (see, Fig. 1, wired or differential bus 16 (channel), par 0009, 0024) based at least in part on a first logic 7value (see, fig. 1 and fig. 5, transmitting X[N] during first data interval D1 to receiver via bus with multi-level PAM signals, par 0024, 0032. Noted, signal diagram in fig. 5 implies voltage track of X[N]);  
8apply, after applying the first voltage, a second voltage to the channel 9based at least in part on a second logic value (see, fig. 1 and fig. 5, transmitting X[N] during second data interval D2 to receiver via bus with multi-level PAM signals, par 0024, 0032. Noted, signal diagram in fig. 5 implies voltage track of X[N] during different Data interval);  
10compare the first logic value and the second logic value (see, XOR output shows result of the difference between present value X[n] and previous value X[n−1], claim 11, par 0026. Noted, example in binary signal further applies to multi-level signal, par 0032); and  
11adapt, while applying the second voltage, a current on the channel 12based at least in part on comparing the first logic value and the second logic value (see, fig. 3B, XOR controls slew-rate from current source I2 to OUT terminals according to the difference between present value X[n] and previous value X[n-1], par 0028. Noted, signal diagram of OUT in fig. 2B and fig. 5 implies voltage track on the BUS due to RT in fig. 2B, change 8between the first voltage and the second voltage corresponding to voltage change due to present value X[n] and previous value X[n-1] in fig. 5).

Regarding claim 22 (Original), De Araujo’826 discloses the apparatus of claim 21 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014),
wherein the controller (see, fig. 1, pre-emphasis control circuit, par 0024) is further operable to 2cause the apparatus to:  3determine a value corresponding to a difference between the first logic value 4and the second logic value based at least in part on the comparing (see, fig. 2B, XOR output shows the difference between present value X[n] and previous value X[n−1], par 0026); and  5increase the current on the channel based at least in part on the value (see, Fig. 2B and Fig. 5, XOR controls slew rate of slew-rate control circuit SLC to increase the current from current source IL according to the difference between present value X[n] and previous value X[n−1] in data interval D1, claim 11, par 0026 and 0031).

Regarding claim 23 (Original), De Araujo’826 discloses the apparatus of claim 21 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014),
wherein the controller (see, fig. 1, pre-emphasis control circuit, par 0024) is further operable to 2cause the apparatus to:  
3apply, for a second period (see, data interval D2, fig. 5, par 0031) and after applying the second voltage, a third 4voltage (see, fig. 5, voltage of OUT terminal in D2, par 0031) to the channel (see, Fig. 1, wired or differential bus 16 (channel), par 0009, 0024) based at least in part on a third logic value (see, fig. 1 and fig. 5, transmitting X[n] during 2nd data interval D2 to receiver via bus with multi-level PAM signals, par 0024, 0032. Noted, signal diagram in fig. 5 implies voltage track of X[N], third logic value corresponding to X[n] in D3);  
5determine a second difference between the second logic value and the third 6logic value (see, fig. 2B and fig. 5, XOR output shows the difference between present value X[n] and previous value X[n−1] in data interval D2, par 0026 and 0032); and 
 7adapt a second current on the channel before or during the second period 8based at least in part on the second difference (see, Fig. 2B and Fig. 5, XOR controls slew rate of slew-rate control circuit SLC to provide the current from current source IL according to the difference between present value X[n] and previous value X[n−1] in data interval D2, claim 11, par 0026 and 0031).

Regarding claim 24 (Original), De Araujo’826 discloses the apparatus of claim 21 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014),
further comprising:  
2an adaptive driver (see, fig. 2B, slew rate control SLC, par 0026) coupled with the channel (see, Fig. 1, wired or differential bus 16 (channel), par 0009, 0024), wherein the controller (see, fig. 1, pre-emphasis control circuit, par 0024) is further 3operable to cause the apparatus to:  
4determine a difference between the first logic value and the second 5logic value (see, fig. 2B, XOR output shows the difference between present value X[n] and previous value X[n−1], par 0026); and  
6transmit the difference to the adaptive driver (see, XOR output connects to SLC shows the difference between present value X[n] and previous value X[n−1], par 0026), wherein the adaptive 7driver is configured to adapt the current on the channel based at least on the 8difference (see, slew rate control SLC provides different slew-rate from current source IL (and thus adjust the current) on OUT terminal, par 0026).

Regarding claim 25 (Original), De Araujo’826 discloses the apparatus of claim 21 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014),
wherein the controller (see, fig. 1, pre-emphasis control circuit, par 0024) is further operable to 2cause the apparatus to: adapt the current on the channel concurrent with applying the second voltage (see, fig. 5, current adjustment occurs at the beginning of each data interval which is the time to apply the voltage to the channel (therefore concurrently occurs), par 0031).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Araujo’826 in view of Stojanovic et al (US20050134307A1).

Regarding claim 1 (Currently Amended), De Araujo’826 discloses a method (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), comprising: 
2applying a first voltage to a channel (see, Fig. 1, wired or differential bus 16 (channel), par 0009, 0024) based at least in part on a first logic value (see, fig. 5, X[N] during first data interval D1, par 0031) 3of a signal modulated according to a scheme (see, multi-level pulse-amplitude modulated (PAM) signals such as PAM4, PAM8, par 0032) that includes three or more voltage levels (see, fig. 1 and fig. 5, transmitting X[N] during first data interval D1 to receiver via bus with multi-level PAM signals, par 0024, 0031-0032. Noted, signal diagram of OUT in fig. 2B and fig. 5 implies voltage track on the BUS due to RT in fig. 2B);  
4applying, for a time period (see, fig. 5, second data interval D2, par 0031), a second voltage to the channel (see, Fig. 1, wired or differential bus 16 (channel), par 0009, 0024) based at least in part on a second 5logic value of the signal(see, fig. 1 and fig. 5, transmitting X[N] during second data interval D2 to receiver via bus with multi-level PAM signals, par 0024, 0031-0032. Noted, signal diagram of OUT in fig. 2B and fig. 5 implies voltage track on the BUS due to RT in fig. 2B), wherein the second voltage is applied after the first voltage is 6applied (see, fig. 5, first data interval D1 followed by second data interval D2, par 0024);  
7determining a difference between the first logic value and the second logic 8value (see, calculates the difference between said present value and said at least one previous value, claim 11); and  
9adapting current on the channel based at least in part on the difference 10between the first logic value and the second logic value (see, fig. 2B, dynamically adjust current of the bus such that rate of change of current in conformity with the difference between present value X[N] and previous value X[n-1], claim 11, par 0025-0026), wherein the current is adapted during 11a transient period that is based at least in part on a change between the first voltage and the 12second voltage (Note, adjust pre-emphasis parameters in transmitter 12A to maximizing the noise and timing margins of the “eye opening” of the received signal (and thus transient period implied which occurs before eye opening), par 0024).
De Araujo’826 discloses all the claim limitations but fails to explicitly teach: wherein the transient period occurs before or concurrently with the time period.

However Stojanovic’307 from the same field of endeavor (see, fig. 3, multi-output driver transmitter 201 and multi-sample receiver 209 coupled to one another via signal path 202, par 0083) discloses: wherein the transient period (see, fig. 53, data uncertainty region before data eye, par 0270) occurs before or concurrently with the time period (see, FIG. 4 and 53, incoming signal is captured at the midpoint of a data eye by aligning sampling clock transition between the means of the right and left uncertainty regions at the receiver side, data uncertainty region happens before data eye and therefore before the clock period marked by rising edge of the sampling clock, par 0084 and 0270).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Stojanovic’307 into that of De Araujo’826. The motivation would have been to establish drive strength values that yield a substantially flattened channel response to different-frequency transmit data patterns (par 0078).

Regarding claim 2 (Original), De Araujo’826 discloses the method of claim 1 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), further comprising:  2increasing or decreasing the current on the channel (see, Fig. 1, wired or differential bus 16 (channel), par 0009, 0024) as a function of the 3difference between the first logic value and the second logic value (see, fig. 2B, dynamically adjusts the current of the bus between devices such that slew rate in conformity with the difference between present value X[N] and previous value X[n-1], claim 11, par 0024-0026).

Regarding claim 3 (Original), De Araujo’826 discloses the method of claim 1 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), further comprising: 2applying signaling indicative of the difference (see, fig. 2B, XOR output shows the difference between present value X[n] and previous value X[n−1], par 0026) to an input of an adaptive 3driver (see, XOR output controls slew rate circuit SLC according to the difference between present value X[n] and previous value X[n−1], par 0026. Noted, adaptive driver corresponding to slew rate circuit SLC), wherein the current is adapted by the adaptive driver based at least on the difference (see, XOR output controls slew rate circuit SLC to provide different slew-rate from current source IL according to the difference between present value X[n] and previous value X[n−1], par 0026).

Regarding claim 4 (Original), De Araujo’826 discloses the method of claim 1 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), further comprising:  2comparing the first logic value and the second logic value; and 3determining a value corresponding to the difference based at least in part on 4the comparing (see, XOR output shows the difference between present value X[n] and previous value X[n−1], par 0026. Noted, example in binary signal further applies to multi-level signal, par 0032), wherein adapting the current is based at least in part on the value of the 5difference (see, fig. 2B, dynamically adjusts the current of the bus between devices such that slew rate in conformity with the difference between present value X[N] and previous value X[n-1], claim 11, par 0024-0026).

Regarding claim 5 (Original), De Araujo’826 discloses the method of claim 1 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014),
further comprising:  2generating a second signal representative of the difference between the first logic value and the second logic value (see, fig. 5, XOR output in third data interval D3 shows the difference between present value X[n] and previous value X[n-1], par 0026. Noted, example in binary signal further applies to multi-level signal, and multi-level would be similar circuit to calculate the difference with multi-bits, par 0032).

Regarding claim 6 (Original), De Araujo’826 discloses the method of claim 1 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), wherein a voltage of the channel transitions 2from a first level to a second level (see, slew rate control from present data interval to next data interval as shown in fig. 5, par 0026 and 0031) during the transient period (Note, transient period implied with eye opening concern, par 0024) based at least in part on 3applying the first voltage and the second voltage (see, fig. 2B, XOR controls slew-rate from current source IL to OUT terminals according to the difference between present value X[n] and previous value X[n-1], par 0026. Noted, signal diagram of OUT in fig. 2B and fig. 5 implies voltage track on the BUS due to RT in fig. 2B, the first voltage and the second voltage corresponding to voltage due to present value X[n] and voltage due to previous value X[n-1] in fig. 5), and wherein adapting the current on the 4channel comprises increasing the current by a first amount (see, fig. 5, current increased from -IP-IS to -IP+IS during third data interval D3, par 0031).

Regarding claim 7 (Original), De Araujo’826 discloses the method of claim 6 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), further comprising:  2applying, after applying the second voltage (see, Voltage of OUT in D3 interval, fig. 5, par 0031), a third voltage (see, Voltage of OUT in D4 interval, fig. 5, par 0031) to the channel (see, Fig. 1, wired or differential bus 16 (channel), par 0009, 0024) 3based at least in part on a third logic value (see, X[n] in D4 interval, fig. 5, par 0031)  of the signal (see, fig. 1 and fig. 5, transmitting X[n] during 4th data interval D4 to receiver via bus with multi-level PAM signals, par 0024, 0032. Noted, signal diagram in fig. 5 implies voltage track of X[N]), wherein the voltage on the channel 4transitions from the second level to a third level during a second period (see, fig. 5, 4th data interval D4, par 0031) based at least in part 5on applying the second voltage and the third voltage (see, fig. 2B, current of bus shown by OUT diagram (and thus voltage on the bus due to termination resistors) transitions from -IP+IS to IP+IS during 4th data interval D4 according to the difference between present value X[n] and previous value X[n-1], par 0026. Noted, signal diagram of OUT in fig. 2B and fig. 5 implies voltage track on the BUS due to RT in fig. 2B, the second voltage and the third voltage corresponding to voltage due to X[n] in D3 and voltage due to X[n] in D4);  6determining a second difference between the second logic value and the third 7logic value (see, fig. 5, XOR output shows the difference between present value X[n] and previous value X[n−1] in 4th data interval D4, par 0026. Noted, example in binary signal further applies to multi-level signal, par 0032); and  8adapting second current on the channel before or within the second period (see, fig. 5, 4th data interval D4, par 0031) 9based at least in part on the second difference (see, fig. 2B, dynamically adjust current of the bus such that slew rate of current in conformity with the difference between present value X[N] and previous value X[n-1] during 4th data interval D4, claim 11, par 0025-0026).

Regarding claim 8 (Original), De Araujo’826 discloses the method of claim 7 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014),
wherein the second difference is greater than 2the difference between the first logic value and the second logic value (Note, second difference from 0 to 1 in data interval D4 is greater than the difference of 0 in D3, fig. 5), and wherein adapting 3the current on the channel comprises increasing the second current by a second amount that is 4greater than the first amount (see, current change from -IP-IS to -IP+IS in D3 and change from -IP+IS to IP+IS in D4, fig. 5., par 0031. Noted, the gap in D4 = 2*IP which is greater than gap 2*IS in D3 according to fig. 5, par 0011 and 0031).

Regarding claim 9 (Original), De Araujo’826 discloses the method of claim 1 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), wherein a rate that the voltage (note, slew rate, par 0031) on the channel 2transitions from the first level to the second level is based at least in part on adapting the 3current (see, fig. 5, slew rate r2 in 3rd data interval D3 when transition from interval D2 to D3, par 0031. Noted, voltage transition is consistent with current transition due to resistor RT in fig. 2A), and wherein a duration of the transient period is based at least in part on the increase 4in the current (see, adjust pre-emphasis levels to maximizing the noise and timing margins of the “eye opening” of the received signal by adjusting slew rate, par 0024-0025. Noted, transient period optimization implied with eye opening concern, par 0024).

Regarding claim 10 (Original), De Araujo’826 discloses the method of claim 1 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014),
further comprising:  
2receiving the signal comprising the first logic value and the second logic 3value (see, fig. 3B and fig. 5, receives X[n] in D1 and D2, par 0028 and 0031);  
4identifying the first logic value (see, fig. 3B, latch L1 records X[n] value in D1, par 0028), wherein the first voltage (see, fig. 5, voltage of OUT in first Data interval D1 which is consistent with current of OUT in the diagram due to resistor RT in fig. 2A, par 0031) applied to the 5channel is based at least in part on the first logic value (see, fig. 3B, XOR coordinate with SLC by calculating the difference between current X[n] and previous X[n-1] in interval D1 to control the slew rate to provide voltage output on the bus by full-bridge, par 0028. Noted, Voltage of OUT = current in D1 * resistor RT in fig. 2A corresponding to first voltage); and  
6identifying the second logic value (see, fig. 3B, latch L1 records X[n] value in D2, par 0028), wherein the second voltage applied to the 7channel is based at least in part on the second logic value (see, fig. 3B, XOR coordinate with SLC by calculating the difference between current X[n] and previous X[n-1] in interval D2 to control the slew rate to provide voltage output in D2 on the bus by full-bridge, par 0028. Noted, Voltage of OUT = current in D2 * resistor RT in fig. 2A corresponding to second voltage).



Regarding claim 12 (Currently Amended), De Araujo’826 discloses an apparatus (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), comprising: 

2a transmitter (see, fig.1, transmitter circuits 12A in Device A, par 0024) configured to apply, to a channel (see, Fig. 1, wired or differential bus 16 (channel), par 0009, 0024), a first voltage corresponding to 3a first logic value and a second voltage corresponding to a second logic value, during a time period (see, fig. 1 and fig. 5, transmitting X[N] during first and second data interval (D1 and D2) to receiver via bus with multi-level PAM signals, par 0024, 0031-0032. Noted, signal diagram of OUT in fig. 2B and fig. 5 implies voltage track on the BUS due to RT in fig. 2B. Noted, first and second data interval (D1 and D2) corresponding to time period);  
4a logic circuit (see, fig. 2B, XOR and latches for present value X[n] and previous values X[n−1], par 0025) configured to generate a signal corresponding to a difference 5between the first logic value (see, present value X[n], par 0026) and the second logic value (see, XOR output shows result of the difference between present value X[n] and previous value X[n−1], claim 11, par 0026. Noted, example in binary signal further applies to multi-level signal, par 0032); and  
6an adaptive driver (see, fig. 2B, slew rate control SLC, par 0026) configured to adapt, based at least in part on the signal, a 7current on the channel (see, Fig. 1, wired or differential bus 16 (channel), par 0009, 0024) during a transient period (Note, adjust pre-emphasis parameters in transmitter 12A to maximizing the noise and timing margins of the “eye opening” of the received signal (and thus transient period implied which occurs before eye opening), par 0024) that is based at least in part on a change 8between the first voltage and the second voltage (see, fig. 2B, XOR controls slew-rate from current source IL to OUT terminals according to the difference between present value X[n] and previous value X[n-1], par 0026. Noted, signal diagram of OUT in fig. 2B and fig. 5 implies voltage track on the BUS due to RT in fig. 2B, change 8between the first voltage and the second voltage corresponding to voltage change due to present value X[n] and previous value X[n-1] in fig. 5).
De Araujo’826 discloses all the claim limitations but fails to explicitly teach: wherein the transient period occurs before or concurrently with the time period.

However Stojanovic’307 from the same field of endeavor (see, fig. 3, multi-output driver transmitter 201 and multi-sample receiver 209 coupled to one another via signal path 202, par 0083) discloses: wherein the transient period (see, fig. 53, data uncertainty region before data eye, par 0270) occurs before or concurrently with the time period (see,  FIG. 4 and 53, incoming signal is captured at the midpoint of a data eye by aligning sampling clock transition between the means of the right and left uncertainty regions at the receiver side, data uncertainty region happens before data eye and therefore before the clock period marked by rising edge of the sampling clock, par 0084 and 0270).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Stojanovic’307 into that of De Araujo’826. The motivation would have been to establish drive strength values that yield a substantially flattened channel response to different-frequency transmit data patterns (par 0078).


Regarding claim 13 (Original), De Araujo’826 discloses the apparatus of claim 12 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014),
wherein the logic circuit (see, fig. 2B, XOR and latches for present value X[n] and previous values X[n−1], par 0025) comprises:  
2 a plurality of inverters (see, fig. 3B, latches L1 and L2, par 0027. Noted, each D latch is composed with inverter and multi-latches needed for multi-level signal, par 0032) configured to delay a transmission of the first logic 3value (see, fig. 3A-3B, latch L1 to receive and delay the current value X[n], par 0027-0028); and  
4a plurality of logic gates configured to receive the second logic value and the 5delayed first logic value (see, fig. 3A-3B, latches L1 and L2 to receive present value X[n] and previous value X[n-1], par 0027-0028) and further configured to transmit the signal (see, fig. 2B, XOR output to SLC, par 0026) to the adaptive driver (see, fig. 2B, slew rate control SLC, par 0026) 6based at least in part on the second logic value and the delayed first logic value (see, fig. 2B and 3B, slew rate control based on difference between X[n] and X[n-1] via coordination between SLC and XOR, par 0026).

Regarding claim 14 (Original), De Araujo’826 discloses the apparatus of claim 13 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014),
wherein:  2a logic gate of the plurality of logic gates comprises an exclusive OR (XOR) 3gate, a non-exclusive OR (NXOR) gate, a not AND (NAND) gate, or a not OR (NOR) gate, 4or any combination thereof (fig. 3A-3B, latches L1 and L2 to receive present value X[n] and previous value X[n-1], par 0027-0028. Noted, SR latch would including NOR components).

Regarding claim 18 (Original), De Araujo’826 discloses the apparatus of claim 12 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), further comprising:  2a receiver (see, fig. 1, RX 14B in device B, par 0024) configured to receive a second signal with a modulation scheme that 3includes three or more voltage levels and to generate a plurality of bits based on the signal (see, receiver in device receiving signals from the opposite ends of interface 16 according to multi-level signaling, par 0024 and 0032), identify the first logic value and the 6second logic value from the plurality of bits (see, receiver with bit error measurement circuit in device receives signals from the opposite ends of interface 16 according to multi-level signaling, par 0024 and 0032).
De Araujo’826 discloses all the claim limitations but fails to explicitly teach: 5a logic value detector configured to identify the first logic value and the 6second logic value from the plurality of bits.

However Stojanovic’307 from the same field of endeavor (see, fig. 3, multi-output driver transmitter 201 and multi-sample receiver 209 coupled to one another via signal path 202, par 0083) discloses:  a logic value detector (see, fig.23, multi-level sampler 541, par 0170) configured to identify the first logic value and the 6second logic value from the plurality of bits (see, fig. 23-24, multi-level sampler 541 in 4-PAM receiver 640 recovers data x′n by MSB and LSB in successive 4-PAM data transmissions, par 0170 and 0173).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Stojanovic’307 into that of De Araujo’826. The motivation would have been to recover both data and clocking information from the incoming multi-level signal (par 0170).

Regarding claim 19 (Original), De Araujo’826 discloses the apparatus of claim 12 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), further comprising.
De Araujo’826 discloses all the claim limitations but fails to explicitly teach: a bit splitter configured to identify a first bit and a second bit of the first logic 3value.

However Stojanovic’307 from the same field of endeavor (see, fig. 3, multi-output driver transmitter 201 and multi-sample receiver 209 coupled to one another via signal path 202, par 0083) discloses:  2a bit splitter (see, fig.23, multi-level sampler 541, par 0170) configured to identify a first bit and a second bit of the first logic 3value (see, fig. 23-24, multi-level sampler 541 in 4-PAM receiver 640 recovers data x′n by MSB and LSB in successive 4-PAM data transmissions, par 0170 and 0173. Noted, sampler samples MSB and LSB and therefore performs function of splitter).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Stojanovic’307 into that of De Araujo’826. The motivation would have been to recover both data and clocking information from the incoming multi-level signal (par 0170).

Regarding claim 20 (Original), De Araujo’826 discloses the apparatus of claim 12 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014),
 wherein the adaptive driver (see, fig. 1, pre-emphasis control circuit, par 0024) is further 2configured to adapt the current on the channel by an amount that corresponds to the 3difference between the first logic value and the second logic value (see, fig. 2B, dynamically adjust current of the bus such that rate of change of current in conformity with the difference between present value X[N] and previous value X[n-1], claim 11, par 0025-0026).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over De Araujo’826 in view of Stojanovic’307 as applied to claim 12 above, and further in view of Mathuria et al (WO2017192209A1).

Regarding claim 15 (Original), De Araujo’826 modified by Stojanovic’307 discloses the apparatus of claim 12 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), wherein the adaptive driver (see, fig. 2B, slew rate control SLC, par 0026) comprises. 
The combination of De Araujo’826 and Stojanovic’307 discloses all the claim limitations but fails to explicitly teach:
2a first set of transistors configured to adapt the current on the channel based at 3least in part on a first difference between a first bit of the first logic value and a first bit of the 4second logic value, wherein the first bit of the first logic value and the first bit of the second 5logic value share a first corresponding bit position; and  
6a second set of transistors configured to adapt the current on the channel based 7at least in part on a second difference between a second bit of the first logic value and a 8second bit of the second logic value, wherein the second bit of the first logic value and the 9second bit of the second logic value share a second corresponding bit position.

However Mathuria’209 from the same field of endeavor (see, fig. 1, output latch 108 that may be used with a memory element 104, par 0034) discloses: 
2a first set of transistors (see, fig. 3-4, first output transition circuitry 241 including switches (and switches is made up of transistors) or transistors, par 0041, 0044 and 0054) configured to adapt the current on the channel (see, fig. 9, connection between GPU and memory array 916 or a cache memory accessed by implementation of output latch, par 0088) based at 3least in part on a first difference between a first bit of the first logic value and a first bit of the 4second logic value (see, accelerates the transition using the first output transition circuitry 241 when transition 0-to-l on first output node 141, par 0056-0058), wherein the first bit of the first logic value and the first bit of the second 5logic value share a first corresponding bit position (see, fig. 2 and 4, transition 0-to-l on first output node 141 which coupled to the first storage line 101 (and therefore transition occurs on the same corresponding bit position), par 0036 and 0056); and  
6a second set of transistors (see, fig. 3-4, first output transition circuitry 242 including switches (and switches is made up of transistors) or transistors, par 0041, 0044 and 0054) configured to adapt the current on the channel (see, fig. 9, connection between GPU and memory array 916 or a cache memory accessed by implementation of output latch, par 0088) based 7at least in part on a second difference between a second bit of the first logic value and a 8second bit of the second logic value (see, accelerates the transition using the second output transition circuitry 242 when transition l-to-0 on second output node 142, par 0056-0058), wherein the second bit of the first logic value and the 9second bit of the second logic value share a second corresponding bit position (see, fig. 2 and 4, transition l-to-0 on second output node 142 which coupled to the second storage line 102 (and therefore transition occurs on the same corresponding bit position), par 0036 and 0056).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Mathuria’209 into that of De Araujo’826 modified by Stojanovic’307. The motivation would have been to accelerate output transition of the first output node or the second output node 142 (par 0058).

Regarding claim 16 (Original), De Araujo’826 modified by Stojanovic’307 discloses the apparatus of claim 15 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014). 
The combination of De Araujo’826 and Stojanovic’307 discloses all the claim limitations but fails to explicitly teach: wherein the first set of transistors comprises 2a first n-doped transistor and a first p-doped transistor, and wherein the second set of 3 transistors comprises a second n-doped transistor and a second p-doped transistor.

However Mathuria’209 from the same field of endeavor (see, fig. 1, output latch 108 that may be used with a memory element 104, par 0034) discloses: wherein the first set of transistors comprises 2a first n-doped transistor and a first p-doped transistor, and wherein the second set of transistors comprises a second n-doped transistor and a second p-doped transistor (see, fig. 7, output latch 108 includes NMOS transistors and PMOS transistors for each output terminal 131 and 132, par 0074).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Mathuria’209 into that of De Araujo’826 modified by Stojanovic’307. The motivation would have been to reuse transistors or serve dual purposes (par 0081).


Regarding claim 17 (Original), De Araujo’826 discloses the apparatus of claim 12 (see, Fig. 1, communication between devices with both transmitter and receiver, par 0011 and 0014), wherein the logic circuit (see, fig. 2B, XOR and latches for present value X[n] and previous values X[n−1], par 0025) comprises.
 	De Araujo’826 discloses all the claim limitations but fails to explicitly teach: 

4a first plurality of delay elements configured to delay a transmission of a Most 5Significant Bit (MSB) of the first logic value to the first set of logic gates, wherein the first 6set of logic gates is configured to process an MSB of the second logic value and the delayed 7MSB of the first logic value;  
8a second set of logic gates configured to apply a second plurality of voltages to 9the adaptive driver; and  
10a second plurality of delay elements configured to delay a transmission of a 11Least Significant Bit (LSB) of the first logic value to the second set of logic gates, wherein 12the second set of logic gates is configured to process an LSB of the second logic value and 13the delayed LSB of the first logic value.
	
	However Stojanovic’307 from the same field of endeavor (see, fig. 3, multi-output driver transmitter 201 and multi-sample receiver 209 coupled to one another via signal path 202, par 0083) discloses:  
4a first plurality of delay elements configured to delay a transmission of a Most 5Significant Bit (MSB) of the first logic value to the first set of logic gates (Note, fig. 19, bit[1] of transmit shift register 533 for pre-tap data value D+1 and primary data value D0, par 0154. Noted, first set of logic gates corresponding to different weights processed with pre-tap data value D+1[1] and primary data value D0[1]), wherein the first 6set of logic gates  is configured to process an MSB of the second logic value and the delayed 7MSB of the first logic value (see, fig. 19, different weights processed with pre-tap data value D+1[1] and primary data value D0[1], and therefore multiple logic gates involved, par 0154);  
10a second plurality of delay elements configured to delay a transmission of a 11Least Significant Bit (LSB) of the first logic value to the second set of logic gates (Note, fig. 19, bit[0] of transmit shift register 533 for pre-tap data value D+1 and primary data value D0, par 0154. Noted, first set of logic gates corresponding to different weights processed with pre-tap data value D+1[0] and primary data value D0[0]), wherein 12the second set of logic gates is configured to process an LSB of the second logic value and 13the delayed LSB of the first logic value (see, fig. 19, different weights processed with pre-tap data value D+1[0] and primary data value D0[0], and therefore multiple logic gates involved, par 0154).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Stojanovic’307 into that of De Araujo’826. The motivation would have been to generate multi-level signals on the signal path 532 (par 0155).
The combination of De Araujo’826 and Stojanovic’307 discloses all the claim limitations but fails to explicitly teach: 
a first set of logic gates configured to apply a first plurality of voltages to the 3adaptive driver;
a second set of logic gates configured to apply a second plurality of voltages to 9the adaptive driver.

However Mathuria’209 from the same field of endeavor (see, fig. 1, output latch 108 that may be used with a memory element 104, par 0034) discloses: 
2a first set of logic gates configured to apply a first plurality of voltages to the 3adaptive driver (see, fig. 3, switches in first output transition circuitry 241 (and switches composed of logic gates), par 0041);  
8a second set of logic gates configured to apply a second plurality of voltages to 9the adaptive driver (see, fig. 3, switches in second output transition circuitry 242 (and switches composed of logic gates), par 0041). 
par 0041).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUAN LU/Examiner, Art Unit 2473     

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473